                         UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: DAVID TODD JAEDER                              : CHAPTER 13
          Debtor(s)                                   :
                                                      :
         CHARLES J. DEHART, III                       :
         STANDING CHAPTER 13 TRUSTEE                  :
            Movant                                    :
                                                      :
               vs.                                    :
                                                      :
         DAVID TODD JAEDER                            :
            Respondent(s)                             : CASE NO. 1-20-bk-02214


                      TRUSTEE’S OBJECTION TO CHAPTER 13 PLAN

               AND NOW, this 6th day of April, 2020, comes Charles J. DeHart, III, Standing
Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’ plan for the
following reason(s):

               1. Debtor(s)' plan violates 11 U.S.C. Sec. 1322(a)(2) in that the debtor(s) has not
provided for full payment, in deferred cash payments, of all claims entitled to priority under 11
U.S.C. Sec. 507.

               2. The Trustee avers that debtor(s)’ plan is not feasible based upon the following:

                     a. Insufficient Monthly Net Income as indicated on Schedules I and J.
                     b. The plan is underfunded relative to claims to be paid.
                     c. The plan is inconsistent with Proofs of Claims filed and/or approved
                        by the Court.

                3. Trustee avers that debtor(s)’ plan is not feasible and cannot be administered due
to the lack of the following:

                     a. 2019 Federal Income Tax return.

               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:

                     a. Deny confirmation of debtor(s) plan.
                     b. Dismiss or convert debtor(s) case.
                     c. Provide such other relief as is equitable and just.

                                                  Respectfully submitted:

                                              /s/Charles J. DeHart, III
                                              Standing Chapter 13 Trustee
                                              8125 Adams Drive, Suite A
                                              Hummelstown, PA 17036
Case 5:20-bk-00691-RNO                        (717) 566-6097
                                Doc 22 Filed 04/08/20     Entered 04/08/20 08:00:33            Desc
                                Main Document     Page 1 of 2
                                  CERTIFICATE OF SERVICE

               AND NOW, this 7th day of April, 2020, I hereby certify that I have served the
within Objection by electronically notifying parties or by depositing a true and correct copy of the
same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class mail,
addressed to the following:

J. Zac Christman, Esquire
530 Main Street
Stroudsburg, PA 18360


                                                  /s/Deborah A. Behney
                                                  Office of Charles J. DeHart, III
                                                  Standing Chapter 13 Trustee




Case 5:20-bk-00691-RNO         Doc 22 Filed 04/08/20 Entered 04/08/20 08:00:33                 Desc
                               Main Document    Page 2 of 2
